Citation Nr: 1604438	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-27 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1955 to October 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's June 2010 VA Form 9, he requested a hearing before the Board; however, in a statement received in August 2014, he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA.

The Veteran contends that he is unable to secure or maintain gainful employment due to his service-connected disabilities.  At present, his service-connected disabilities include: right upper extremity peripheral neuropathy, all radicular groups (40 percent); left upper extremity peripheral neuropathy, all radicular groups (30 percent); right knee injury with medial meniscectomy and traumatic arthritis (20 percent); type II diabetes mellitus with erectile dysfunction (20 percent); left lower extremity peripheral neuropathy, internal popliteal and tibial nerves (20 percent); right lower extremity peripheral neuropathy, internal popliteal and tibial nerves (20 percent); right lower extremity peripheral neuropathy, femoral nerve (20 percent); left lower extremity peripheral neuropathy, femoral nerve (20 percent); bilateral cataracts with bilateral background diabetic retinopathy (10 percent); bilateral high frequency hearing loss (10 percent); left knee degenerative joint disease with instability (10 percent); left knee degenerative joint disease with limitation of flexion (10 percent); and right shoulder separation (0 percent); the combined rating is 100 percent.

The record reflects that the Veteran's highest level of education is two years of college, and that he retired from his job as an audioprosthologist (selling hearing aid sales and performing fittings) in approximately 2002.  On a March 2009 VA Form 21-4192 from one of his former employers, it was noted that the Veteran had been "fired for misconduct" in October 2001 from his job in hearing aid sales after a year and a half with that company.

The record reflects that the Veteran filed a claim for VA vocational rehabilitation in August 2009.  All VA vocational rehabilitation records, to include any VA decision from either awarding or denying him such benefit, must be secured.

Regarding his service-connected disabilities, the Veteran last underwent VA examinations for his bilateral hearing loss in April 2012 [at which time he reported wearing non-VA issued hearing aids - all records of any private treatment for his bilateral hearing loss must be secured]; for his right shoulder disability, diabetes with erectile dysfunction, bilateral eye disability, and right knee disability in May 2012; and for his left knee disabilities and upper extremity and lower extremity peripheral neuropathy disabilities in January 2014.  In an August 2015 statement, his representative asserted that the service-connected disabilities have worsened in the years since he was last examined by VA, and that they now prevent his participation in gainful employment.  A contemporaneous examination to assess the disabilities is necessary.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional evaluations or treatment he has received for his service-connected disabilities (records of which are not already associated with the record), and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to specifically include any records of treatment he received (such as hearing aids) for his bilateral hearing loss from a non-VA provider.  If any records sought are unavailable, the reason must be explained for the record.  The AOJ should specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his service-connected disabilities since December 2013.

2.  The AOJ should secure for the record all VA vocational rehabilitation records pertaining to the Veteran, to specifically include any decision either awarding or denying such benefit in response to his August 2009 claim for such.

3.  The AOJ should arrange for an examination (or examinations) of the Veteran to ascertain the current severity of each of his service-connected disabilities.  The Veteran's entire record must be reviewed by the examiner(s) in conjunction with the examination(s).  Based on review of the record and examination(s) of the Veteran, the examiner(s) must specifically comment on the overall impact the service-connected disabilities have on the Veteran's occupational and daily activity functioning.

The examiner(s) must explain the rationale for all opinions, citing to relevant evidence, supporting factual data and medical literature, and prior medical opinions, as appropriate.

4.  The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by any additional evidence received), and readjudicate the TDIU claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

